Citation Nr: 1739975	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  He died in March 2011 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in her August 2013 VA Form 9, the appellant requested a Board hearing at a local VA regional office.  However, November 2015 correspondence indicated that the appellant no longer wished to attend a hearing.  

In January 2017, the appellant's representative submitted additional evidence, which was subsequent to the statement of the case issued in June 2013.  In light of the decision below granting the benefit sought in full and the withdrawal of the appellant's claim for accrued benefits, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  The Veteran died in March 2011.  The death certificate listed cardiac arrhythmia as the immediate cause of death, due to or as a consequence of hypertension, obstructive sleep apnea, and hyperlipidemia.

2.  The Veteran had undiagnosed ischemic heart disease, which contributed to his death, and which is presumed to be service connected.

3.  In a January 2017 statement, prior to a Board decision, the appellant asked to withdraw her pending appeal as to the issue of entitlement to accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2016). 

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to accrued benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she contends that the cause of the Veteran's death may have been undiagnosed ischemic heart disease.

I. Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(a).
II. Analysis

At the time of the Veteran's death, his sole service-connected disability was posttraumatic stress disorder (PTSD).  However, the Veteran had service in the Republic of Vietnam, and as such is presumed to have been exposed to herbicide agents.

The Board solicited an expert medical opinion in July 2017 in order to determine whether ischemic heart disease was the principal or contributory cause of the Veteran's death as asserted by the appellant.  This opinion was obtained in September 2017.  The expert (a cardiologist) opined that it was at least as likely as not that the Veteran had undiagnosed ischemic heart disease that was the principal or contributory cause of the Veteran's death.  The expert noted that the Veteran underwent a stress test in December 2009.  The findings of this test were "suggestive of ischemia on the inferior and lateral areas of the heart."  The findings also revealed a fixed perfusion defect seen in the inferior wall and in the apex during the stress exercise phase and also revealed similar findings during the rest phase of the study.  The findings were described as consistent with scarring with no evidence of ischemia.  The expert noted that the scarring suggested the Veteran might have experienced a prior myocardial infarction.  The expert thus stated that this finding indicated the presence of underlying ischemic heart disease in the Veteran.  Concluding, the expert stated that the presence of a myocardial scar or myocardial ischemia can lead to complex arrhythmias that include ventricular tachycardia or ventricular fibrillation.  In the presence of the myocardial scar or severe ischemia, the Veteran "likely developed complex arrhythmias such as ventricular fibrillation that lead to his death."

The expert also commented on the role of the Veteran's PTSD and possible secondary alcohol use.  However, given the opinion as to ischemic heart disease, the Board will focus on that theory in the analysis.

In light of the September 2017 expert opinion, the Board finds that the evidence weighs in favor that the Veteran had undiagnosed ischemic heart disease during his life, which is a disease subject to presumptive service connection.  This is particularly so when reasonable doubt is resolved in favor of the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Likewise, the evidence reflects that such ischemic heart disease was a principal or contributory cause of the Veteran's death, and thus service connection for the cause of the Veteran's death is warranted.  

Accrued Benefits

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a January 2017 statement from the appellant's representative, the appellant indicated her desire to withdraw her appeal as to the issue of entitlement to accrued benefits.  Given this clear statement, there remain no allegations of errors of fact or law on this issue for appellate consideration.  The Board does not have jurisdiction to review this issue on appeal and the specified claim must be dismissed.

DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time. DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the Veteran's death were service connected."  38 U.S.C.A. § 1318(a).  See also 38 C.F.R. § 3.22.

The Veteran did not meet the requirements for this benefit.  However, the award of service connection for the cause of the Veteran's death recognizes that his death was the proximate result of a disease or injury incurred in service.  That award is a greater benefit.  Thus, the claim of entitlement to DIC under 38 U.S.C.A § 1318 is moot and this aspect of the appellant's claim is also dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal of the issue of entitlement to accrued benefits is dismissed.

The appeal of the issue of DIC benefits under 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


